DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Hwa Joong Kim on 02/22/2021.

The application has been amended as follows: 
(Currently Amended) A dual-band antenna device comprising: a power source outputting low-frequency and high-frequency signals; a feeding electrode, wherein the low-frequency and high-frequency signals are supplied from the power source to the feeding electrode, and the feeding electrode branches into a first branch feeding electrode and a second branch feeding electrode, wherein the first branch feeding electrode mainly serves as a low-frequency signal path, and the second branch feeding electrode mainly serves as a high-frequency signal path; 
a radiation electrode having a rectangular shape in a longitudinal direction, and having a low-frequency feeding point and a high-frequency feeding point, wherein the first branch feeding electrode is electrically connected to the low-frequency feeding point, and the second branch feeding electrode is electrically connected to the high-frequency feeding point; 
an inductor element provided in the feeding electrode and forming the low-frequency signal path in the feeding electrode; and

wherein in the radiation electrode;
the low-frequency feeding point is provided close to an end portion of the rectangular shape in the longitudinal direction and the high-frequency feeding point is provided at a center portion of a side of the rectangular shape extending in the longitudinal direction, or the high-frequency feeding point is provided close to an end portion of the rectangular shape in the longitudinal direction and the low-frequency feeding point is provided at a center portion of a side of the rectangular shape extending in the longitudinal direction 
wherein when the low-frequency signal is supplied from the power source, current of the radiation electrode flows in the longitudinal direction from the low-frequency feeding point provided close to the end portion of the radiation electrode, and 
wherein when the high-frequency signal is supplied from the power source, current of the radiation electrode flows in a lateral direction from the high-frequency feeding point provided at the center portion of the radiation electrode.

(Original) The dual-band antenna device according to claim 1, wherein in the radiation electrode, the low-frequency feeding point is provided close to an end portion of a side of the rectangular shape extending in the longitudinal direction and a low-frequency signal is supplied from the power source to the low-frequency feeding point, and the high-frequency feeding point is provided at a center portion of a side of the rectangular shape extending in the longitudinal direction and a high-frequency signal is supplied from the power source to the high-frequency feeding point.
(Original) The dual-band antenna device according to claim 1, wherein in the radiation electrode, the low-frequency feeding point is provided on a side of the rectangular shape extending in a direction perpendicular to the longitudinal direction and a low-frequency signal is supplied from the power source to the low-frequency feeding point, and the high-frequency feeding point is provided at a center portion of a side of the rectangular shape extending in 
The dual-band antenna device according to claim 1, wherein the inductor element is provided on a path extending from the power source to the low-frequency feeding point of the radiation electrode via the first branch feeding electrode.
The dual-band antenna device according to claim 1, wherein the capacitor element is provided on a path extending from the power source to the high-frequency feeding point of the radiation electrode via the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 5, wherein at least two capacitor elements are provided on the path extending from the power source to the high-frequency feeding point of the radiation electrode via the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 1, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-frequency feeding point is arranged at a center portion of the convex shape and the second branch feeding electrode is electrically connected to the high-frequency feeding point, and when excitation is performed using a high-frequency signal, a long side of the rectangular shape extending in the longitudinal direction and facing the convex shape acts as an open end.
(Original) The dual-band antenna device according to claim 1, wherein the feeding electrode includes a common feeding electrode, low-frequency and high-frequency signals are supplied from the power source to the common feeding electrode, and the common feeding electrode branches into the first branch feeding electrode and the second branch feeding electrode, and the inductor element is electrically connected to the first branch feeding electrode, and the capacitor element is electrically connected to the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 1, wherein the inductor element comprises a conductor pattern having an inductance.
(Original) The dual-band antenna device according to claim 1, wherein the capacitor element comprises a conductor pattern having a capacitance.
(Original) The dual-band antenna device according to claim 2, wherein the inductor element is provided on a path extending from the power source to the low-frequency feeding point of the radiation electrode via the first branch feeding electrode.
(Original) The dual-band antenna device according to claim 3, wherein the inductor element is provided on a path extending from the power source to the low-frequency feeding point of the radiation electrode via the first branch feeding electrode.
(Original) The dual-band antenna device according to claim 2, wherein the capacitor element is provided on a path extending from the power source to the high-frequency feeding point of the radiation electrode via the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 3, wherein the capacitor element is provided on a path extending from the power source to the high-frequency feeding point of the radiation electrode via the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 4, wherein the capacitor element is provided on a path extending from the power source to the high-frequency feeding point of the radiation electrode via the second branch feeding electrode.
(Original) The dual-band antenna device according to claim 2, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-frequency feeding point is arranged at a center portion of the convex shape and the second branch feeding electrode is electrically connected to the high-frequency feeding point, and when excitation is performed using a high-frequency signal, a long side of the rectangular shape extending in the longitudinal direction and facing the convex shape acts as an open end.
(Original) The dual-band antenna device according to claim 3, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-
(Original) The dual-band antenna device according to claim 4, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-frequency feeding point is arranged at a center portion of the convex shape and the second branch feeding electrode is electrically connected to the high-frequency feeding point, and when excitation is performed using a high-frequency signal, a long side of the rectangular shape extending in the longitudinal direction and facing the convex shape acts as an open end.
(Original) The dual-band antenna device according to claim 5, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-frequency feeding point is arranged at a center portion of the convex shape and the second branch feeding electrode is electrically connected to the high-frequency feeding point, and when excitation is performed using a high-frequency signal, a long side of the rectangular shape extending in the longitudinal direction and facing the convex shape acts as an open end.
(Original) The dual-band antenna device according to claim 6, further comprising: a ground electrode, wherein the power source is connected to the ground electrode; wherein the radiation electrode has a convex shape projecting toward the ground electrode, the high-frequency feeding point is arranged at a center portion of the convex shape and the second branch feeding electrode is electrically connected to the high-frequency feeding point, and when excitation is performed using a high-frequency signal, a long side of the rectangular 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-20, a combination of limitations that “a radiation electrode having…a low-frequency feeding point and a high-frequency feeding point, wherein the first branch feeding electrode is electrically connected to the low-frequency feeding point, and the second branch feeding electrode is electrically connected to the high-frequency feeding point…the low-frequency feeding point is provided close to an end portion of the rectangular shape in the longitudinal direction and the high-frequency feeding point is provided at a center portion of a side of the rectangular shape extending in the longitudinal direction …wherein when the low-frequency signal is supplied from the power source, current of the radiation electrode flows in the longitudinal direction from the low-frequency feeding point provided close to the end portion of the radiation electrode, and wherein when the high-frequency signal is supplied from the power source, current of the radiation electrode flows in a lateral direction from the high-frequency feeding point provided at the center portion of the radiation electrode.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845